 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.1 Filed 04/27/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



BRIAN LOOS,

      Plaintiff,
                                                Case No.
v.
                                                Hon.
BASF CORPORATION,

      Defendant.

Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
RYAN T. FOWLER (P84210)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, Michigan 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

                     COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, Brian Loos, by and through his attorneys, Scott P.

Batey and the Batey Law Firm, PLLC, and for his Complaint against Defendant

states as follows:

      1.     Plaintiff, Brian Loos, is a resident of the City of Grosse Pointe

Woods, County of Wayne and State of Michigan.
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.2 Filed 04/27/21 Page 2 of 11




      2.     Defendant, BASF Corporation, (hereafter BASF) is a foreign profit

corporation whose resident agent is The Corporation Company, 40600 Ann Arbor

Rd. E. Ste. 201, Plymouth, MI 48170, and is duly authorized to do business in the

State of Michigan.

      3.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      4.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      5.     Plaintiff brings this action for damages stemming from the acts and/or

omissions of Defendant constituting harassment, discrimination, adverse

employment action and wrongful termination which resulted in emotional and

economic damages to the Plaintiff in violation of the Michigan Elliot Larson Civil

Rights Act (“ELCRA”).

                           GENERAL ALLEGATIONS

      6.     Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

      7.     Plaintiff is a 43 year old male.

      8.     Plaintiff began his employment with Defendant in November of 2018,

and was most recently employed as a Senior Global Digital Products Manager.




                                           2
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.3 Filed 04/27/21 Page 3 of 11




      9.     Plaintiff was subjected to disparate treatment on the basis of his age

by his employer, BASF, from day one. When Plaintiff first started working, he was

segregated off with the other two “older employees” on the floor.

      10.    Plaintiff was placed at a filthy desk covered in junk between two other

employees, each over the age of 50, while everyone else on his team, well under

the age of 40, sat congregated in another, nicer section.

       11. Plaintiff’s coworkers regularly referred to him as “Boomer,” in a

derogatory fashion meant to disparage his age and generation, while also stating

that his “old guy references” were incomprehensible.

      12.    Throughout his time at BASF, Plaintiff observed a pattern wherein

younger problematic employees were given a PIP, multiple chances to improve, or

were spared consequences altogether, while older employees were abruptly

terminated with little to no explanation, especially in advance of the distribution of

annual bonuses.

      13.    Plaintiff also observed older workers being terminated for alleged

violations that did not rise to level of a termination offense, while younger

employees were not disciplined for more egregious offense.

      14.    Plaintiff accepted a position with BASF in large part due to its

promise of tuition reimbursement. However, BASF consistently resisted

reimbursing Plaintiff’s tuition for accredited programs for months on end, while


                                          3
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.4 Filed 04/27/21 Page 4 of 11




simultaneously giving swift approval and reimbursement to Plaintiff’s younger

coworkers.

         15.   Not long after he started with Defendant, Plaintiff was tasked with

managing a team that had been without leadership for approximately one year.

         16.   The team was composed of approximately 15 people all under the age

of 30 (several under the age of 25), with the exception, of one employee who was

40 years old.

         17.   Plaintiff began his new role managing the Smarttrak Team and found

them to be in chaotic disarray.

         18.   The building in which they worked had faulty electrical, was littered

with trash and debris, some of which was hazardous, and did not have heat.

         19.   When Plaintiff took charge of the team, it was common for his

younger employees to walk off the job, disappear for a day, and come back.

         20.   The team was composed primarily of males all in their 20’s, and they

would frequently use the women’s restroom because it was closer to the office

suite.

         21.   Almost immediately upon starting his role as Manager of the

Smarrtrak Team, Plaintiff began receiving numerous unfounded complaints from

the team about the older 40 year-old employee.




                                          4
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.5 Filed 04/27/21 Page 5 of 11




        22.   Plaintiff also witnessed the younger employees on the team

relentlessly picking on and tormenting the older employee.

        23.   Plaintiff spoke with the team regarding the mistreatment suffered by

the sole 40 year-old employee, but the hostility toward him continued.

        24.   From the outset, the Smarttrak team resisted Plaintiff’s leadership, and

resented him for simply doing his job.

        25.   Early on in Plaintiff’s tenure as manager of the team, Plaintiff had to

routinely correct younger team members about simple mistakes relating to their

work.

        26.   At one point Plaintiff was forced to explain the difference between

Austria and Australia, to which certain team members took great offense, and

complained that Plaintiff was trying to “make them go back to school,” so he could

“be their teacher.”

        27.   Regardless of how polite and accommodating Plaintiff was as a

manager, or how patiently he worked with his team, they continued to resist his

leadership, undermine his authority, and treat him with blatant disrespect due to his

age, causing a hostile work environment.

        28.   One employee in particular, Marcus Sheppard, was especially brazen

in his hostility toward Plaintiff, tearing posters showing team performance off the

wall after Plaintiff hung them up.


                                           5
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.6 Filed 04/27/21 Page 6 of 11




      29.   After each incident with Sheppard, the team of 20-year-old employees

would rally around him and try to cover for him.

      30.   A pattern developed around Sheppard’s conduct, wherein he would

submit faulty work, or otherwise misbehave, and his teammates would cover for

him, and then insinuate to Plaintiff that if he took action against Sheppard, they

would complain about him to Human Resources.

      31.   On more than one occasion Sheppard and his teammates did in fact

raise baseless complaints about Plaintiff to his superiors and/or to Human

Resources, yet Plaintiff was not interviewed about the alleged incidents, nor was

he given the opportunity to present his version of events and how he was simply

managing his team.

      32.   At all times, Plaintiff’s younger supervisor and those in HR, all of

whom were younger than Plaintiff, adopted the younger employees complaint as

true without conducting any type of investigation.

      33.   Throughout his employment with BASF, Plaintiff was subjected to

harassment and discrimination based on his age by his younger counterparts, who

targeted him and made complaints against him due to his age.

      34.   Plaintiff is not the only BASF employee over the age of forty to be

terminated following baseless complaints from a group of younger team members




                                         6
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.7 Filed 04/27/21 Page 7 of 11




in their twenties, and in fact Plaintiff witnessed this same process play out with at

least three other older employees.

      35.    When Defendant, BASF’s Human Resources Department responded

to the false allegations brought against Plaintiff by younger employees, it did not

reach out to any older employees with knowledge of the matters, and instead

limited its interviews and investigations to the younger employees.

      36.    The same young employees who complained against Plaintiff also

played a significant role in lodging complaints against another employee over the

age of forty, who was also subsequently terminated.

      37.    Plaintiff’s immediate supervisor for much of his time at BASF,

Christian Holland, then age 27, routinely held direct meetings with Plaintiff’s

youngest employees, undermining Plaintiff’s authority and fostering tension within

his team.

      38.    Holland informed Plaintiff when there were issues with employees

under the age of forty that they must be placed on a performance improvement

plan (PIP), extensive paperwork had to be completed, and a thorough investigation

completed.

      39.    Plaintiff was never placed on a PIP, given the opportunity to defend

himself to Human Resources, or allowed the benefit of an actual investigation of

the claims against him.


                                          7
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.8 Filed 04/27/21 Page 8 of 11




      40.    Not only was Plaintiff treated with hostility by younger BASF

employees both subservient and superior to him, but he was uniquely singled out

for such disparate treatment on the basis of his age.

      41.    Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

      42.    On or about October 22, 2020 Plaintiff submitted a Charge of

Discrimination with the EEOC.

      43.    More than 60 days have passed since Plaintiff filed his Charge of

Discrimination, and the EEOC has yet to issue the Right to Sue letter, but Plaintiff

is allowed to file this Complaint under the ADEA.

                                    COUNT I
                              AGE DISCRIMINATION

      44.    Plaintiff incorporates by reference paragraphs 1 through 22 of the

Complaint as though fully set forth herein.

      45.    Pursuant to the Michigan Elliott-Larsen Civil Rights Act, MCLA

37.2201, et seq. and the Age Discrimination Act of 1967 (“ADEA”), 29 U.S.C. §

621 Plaintiff is guaranteed the right to be free from discrimination from his

employer, and their agents, representatives and employees based upon his age.

      46.    Plaintiff’s age was a factor in Defendant’s conduct creating a hostile

work environment and employment decisions, including adverse employment

actions and termination.
                                            8
 Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.9 Filed 04/27/21 Page 9 of 11




      47.    Defendant is Plaintiff’s employer within the meaning of the Michigan

Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq. and the Age

Discrimination Act of 1967 (“ADEA”), 29 U.S.C. § 621.

      48.    During the course of his employment with Defendant, Plaintiff was

subjected to unwelcome age discrimination including adverse employment action

based upon his age.

      49.    The age discrimination and adverse employment actions by Defendant

were intentional and willful, and had the purpose and/or effect of substantially

interfering with Plaintiff's employment, and created a hostile work environment.

      50.    The age discrimination and conduct by Defendant violated the

Michigan Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq. and the Age

Discrimination Act of 1967 (“ADEA”), 29 U.S.C. § 623.

      51.    As a proximate result of the age discrimination and conduct by

Defendant, Plaintiff has sustained injuries including, but not limited to, physical

pain and suffering, mental anguish, embarrassment, humiliation, mortification,

outrage, anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant, in an amount in excess of $75,000.00, plus exemplary damages,




                                          9
Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.10 Filed 04/27/21 Page 10 of 11




together with costs, interest and attorney fees and any other relief this Honorable

Court deems appropriate.


                                       Respectfully submitted,

                                       BATEY LAW FIRM, PLLC

                                   By: /s/ Scott P. Batey
                                       SCOTT P. BATEY (P54711)
                                       RYAN T. FOWLER (P84210)
                                      Attorneys for Plaintiff
                                       30200 Telegraph Road, Suite 400
                                       Bingham Farms, Michigan 48025
                                       (248) 540-6800
                                       sbatey@bateylaw.com
                                       rfowler@bateylaw.com
Dated: April 26, 2021




                                        10
Case 2:21-cv-10948-NGE-DRG ECF No. 1, PageID.11 Filed 04/27/21 Page 11 of 11




                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Brian Loos, by and through his attorneys, Scott P.

Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issued allowed by law.


                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                By: /s/ Scott P. Batey
                                    SCOTT P. BATEY (P54711)
                                    RYAN T. FOWLER (P84210)
                                   Attorneys for Plaintiff
                                    30200 Telegraph Road, Suite 400
                                    Bingham Farms, Michigan 48025
                                    (248) 540-6800
                                    sbatey@bateylaw.com
                                    rfowler@bateylaw.com
Dated: April 26, 2021




                                     11
